In an action by the life income beneficiary and one of the two remaindermen of a testamentary trust intar alia to set aside two successive conveyances of a parcel of real property and to compel defendants to account with respect to said property, plaintiffs appeal (1) from so much of an order of the Supreme Court, Nassau County, entered March 30, 1965, as, upon motion for summary judgment, dismissed the complaint as against defendant De Rosa; and (2) from the judgment of said court, entered June 11, 1965 pursuant to said order in said defendant’s favor. Order and judgment affirmed insofar as appealed from, with one bill of $10 costs and disbursements. The property in question was part of a testamentary residuary estate, one half of which was devised outright to defendant Lena Hutchinson Emerson and the remaining one half of which forms the corpus of the trust in which plaintiffs are beneficially interested and of which defendant Emerson is the sole remaining trustee. Respondent De Rosa is the grantee under the second of the challenged deeds.. In granting her summary relief, the court held that the deed to her immediate grantor, executed by defendant Emerson alone, in her individual and fiduciary capacities, was a valid exercise of the power of sale granted by the will and that it was not required that defendant Emerson’s coexecutor, who had previously resigned as cotrustee, join in the conveyance (see 47 Misc 2d 419; for related opinion, see Matter of Hutchinson, 45 Misc 2d 712). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.